      Case 7:21-cr-00529-UA Document 23 Filed 08/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                      x

UNITED STATES OF AMERICA                    INFORMATION

       V. -                                 21 Cr
                                                      . 5^ C^
ROBERTO RAMOS III,



                Defendant.




                              COUNT ONE

                       (Obstruction of Mails)

     The United States Attorney charges :


     1. From at least on or about November 9/ 2020^ to at


least on or about November 23, 2020, in the Southern District of


New York and elsewhere/ ROBERTO RAMOS HI/ the defendant/


knowingly and willfully obstructed or retarded the passage of


mail/ or any carrier or conveyance carrying the mail.


          (Title 18, United States Code, Section 1701.)




                                                                 -)
                                                                     ^
                                           1{//i'fU
                                      AUDREY STRAUSS
                                      United States Attorney
                                      Southern District of New York
Case 7:21-cr-00529-UA Document 23 Filed 08/23/21 Page 2 of 2




             UNITED STATES DISTRICT COURO?
             SOUTHERN DISTRICT OF NEW YORK



                UNITED STATES OF AMERICA


                             V.



                   HOBERTO RAMOS HI/

                                             Defendant



                        INFORMATXON

                            21 Cr. /.
                                       iMm
                                    '^(/1'

                     18 U.S.C. § 1701;


                      AUDREY STRAUSS
                 United States Attorney
